Title: To George Washington from Fenwick, Mason, & Company, 9 July 1790
From: Fenwick, Mason, & Company
To: Washington, George



Sir
Bordeaux [France] the 9 July 1790.

On 24 April last we had the honour to inform you that the draft you forwarded us on Jauge & Dupuy of this City for 50 Dollars, had not been paid, since which we have been without any of your Favours.
Tis only since three or four weeks that we have had the mortification to hear that the Packet-Boat on which your wine was shipped last Winter, had again been distressed & put into Brest very much damaged. this circumstance gives us extreme pain as we find your Excellency has been disappointed in receiving those Wines which we had hoped & beleived long since at hand, and the more unfortunate it is, as no Insurance having been ordered, none was made by us.
We have written a friend at Brest to claim what there may be saved, & to send it on to its original destination, if an opporty soon offers, or otherwise forward it to us. We heard from him under date 23rd of last month, that the Cases have been Split, & that ¼ or more of the Bottles broken—We have much to fear the Wine has been spoiled—by the first opportunity to New York or any neighbouring Port, we shall take upon ourselves, though without your Orders to ship you about half the quantity of each kind of Wine upon a presumption that the disappointment & Delay will be much greater to your Excellency than the Loss, if what is saved gets to our hands again, and we find the quality hurt, we will make up the whole without delay, not doubting it will meet with your approbation.
Much chagrined at this disagreable affair, we have the honour

to remain with the most profound respect. Your Excellency’s most obedient & very humble Servants

Fenwick Mason & Co.

